Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Sundin on September 1, 2022.
The application has been amended as follows: 
Claim 1 and 11 have been amended as follows:
1. (Currently Amended)  A control element, which is arrangeable on a capacitive surface, for controlling a function of the capacitive surface, comprising: 
a carrier structure; 
a rotary element which is rotatable about an axis of rotation with respect to the carrier structure and comprising at least one electrically conductive area; and 
a plurality of electrically conductive contact elements disposed around the axis of rotation;
wherein the contact elements include[[s]]: 
a contact area located at least partially on an underside of the control element so that when the control element is arranged on the capacitive surface, the contact area is arranged at least partially touching the capacitive surface, and 
an upper area that is angled approximately 90° with respect to the contact area;
wherein the electrically conductive area of the rotary element is in contact with a contact element of the plurality of contact elements in at least one rotational position of the rotary element, and wherein the rotary element is movable along the axis of rotation with respect to the carrier structure, and wherein a rotation of the rotary element is enabled in a first axial position of the rotary element and is blocked in a second axial position of the rotary element.
16. (Currently Amended)  A system for controlling a function on a capacitive surface, comprising: 
a capacitive surface; and 
a control element comprising: 
a carrier structure; 
a rotary element which is rotatable about an axis of rotation with respect to the carrier structure and comprising at least one electrically conductive area; and 
a plurality of electrically conductive contact elements disposed around the axis of rotation,
wherein the contact elements include[[s]]: 
a contact area that is arranged at least partially on an underside of the control element so that when the control element is arranged on the capacitive surface, wherein the contact area is arranged at least partially touching the capacitive surface, 
an upper area that is angled approximately 90° with respect to the contact area;
wherein the electrically conductive area of the rotary element is in contact with a contact element of the plurality of contact elements in at least one rotational position of the rotary element,  wherein the rotary element is movable along the axis of rotation with respect to the carrier structure, wherein the contact area of the contact element is located at least partially touching the capacitive surface, wherein in a first position along the axis of rotation, the rotary element is spaced from the capacitive surface, and wherein in a second position along the axis of rotation, the rotary element is at least partially in contact with the capacitive surface, and wherein a rotation of the rotary element is enabled in a first axial position of the rotary element and is blocked in a second axial position of the rotary element.

Allowable Subject Matter
Claims 1, 3-17 and 19-20 are allowed.
Claims 2 and 18 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record.  Claims 3-15 depend from claim 1, therefore, are allowed.
Independent claim 16 is allowable over the prior art of record.  Claims 17, 19 and 20 depend from claim 16, therefore, are allowed.
Independent claims 1 and 16 recite the limitations of: 
a plurality of electrically conductive contact elements (20) disposed around the axis of rotation (R) (Fig. 1);
wherein the contact elements (20) include: 
a contact area (202) located at least partially on an underside of the control element (1) so that when the control element (1) is arranged on the capacitive surface (8) (Figs. 1-2), the contact area (202) is arranged at least partially touching the capacitive surface (8) (Figs. 1-4), and 
an upper area (201) that is angled approximately 90° with respect to the contact area (202) (Fig. 1);
wherein the electrically conductive area (401) of the rotary element (40 inserted into 30) is in contact with a contact element (201) of the plurality of contact elements in at least one rotational position of the rotary element (1) (Fig. 1), and wherein the rotary element (30) is movable along the axis of rotation (R) with respect to the carrier structure (10) (Fig. 1), and wherein a rotation of the rotary element (30) is enabled in a first axial position of the rotary element (e.g. clockwise) and is blocked in a second axial position of the rotary element (counterclockwise) (Figs. 1-3), with all the other limitations cited in claims 1 and 16, respectively.
Togashi (US 2020/0081557) discloses an input detecting device to perform position input includes a rotary member mounted on the input section so as to be rotatable and an operation surface on an outer peripheral surface thereof with which a rotating operation is performed.
Sawada (US 2019/0080864) discloses An input device with a third electrode is brought into contact with or spaced apart from the second electrode in accordance with a rotary manipulation or a slide manipulation to thereby provide an input device capable of stably detecting a predetermined manipulation.
Hershey et al. (US 9,925,456) discloses an input device with a ring shaped roller base and a transparent hemispheric dome movably coupled to the roller base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0256090 to Huppi teaches a mechanical overlays include one or more mechanical actuators that provide touch inputs to the touch sensing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                         




/JARURAT SUTEERAWONGSA/
Examiner, Art Unit 2692


/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692